Citation Nr: 1813412	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to service connection for colon cancer, including as due to in-service exposure to environmental hazards, for accrued benefits purposes.

4.  Entitlement to service connection for diabetes mellitus, for accrued benefits purposes.

5.  Entitlement to service connection for a low back disability, for accrued benefits purposes.

6.  Entitlement to service connection for carcinoma of the appendix, including as due to colon cancer, for accrued benefits purposes.

7.  Entitlement to service connection for chronic fatigue, for accrued benefits purposes.

8.  Entitlement to service connection for a sleep disorder, for accrued benefits purposes.

9.  Entitlement to service connection for bilateral hearing loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1990 to August 1991, including in the southwest Asia theater of operations during the Persian Gulf War.  He also had additional unverified Army National Guard service.  He died in January 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Appellant's claims of service connection for the cause of the Veteran's death.  The RO also denied the Appellant's claims of service connection for PTSD, colon cancer, including as due to in-service exposure to environmental hazards, diabetes mellitus, a low back disability, carcinoma of the appendix, including as due to colon cancer, chronic fatigue, a sleep disorder, and for bilateral hearing loss, each for accrued benefits purposes (all of which were characterized as a single claim of entitlement to accrued benefits).  The Appellant disagreed with this decision in August 2012.  She perfected a timely appeal in August 2014.  A videoconference Board hearing was held in October 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Appellant's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Appellant appointed her attorney to represent her before VA by filing a properly executed VA Form 21-22a in October 2017.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that unspecified environmental hazards which the Veteran was exposed to while on active service in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his death.  She also contends that the Veteran incurred PTSD, colon cancer, diabetes mellitus, a low back disability (which he characterized as degenerative joint disease prior to his death), carcinoma of the appendix, chronic fatigue, a sleep disorder, and bilateral hearing loss during active service.  She alternatively contends that the Veteran's colon cancer caused or aggravated (permanently worsened) his carcinoma of the appendix.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The Board notes initially that only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  The Board also notes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108 (1999).  

There appear to be relevant medical records dated prior to the Veteran's death and considered constructively of record at the time of his death which have not yet been associated with the claims file.  For example, the Appellant testified at the October 2017 Board hearing that, prior to his death, the Veteran received routine medical treatment from the VA Medical Center in Biloxi, Mississippi.  See Board hearing transcript dated October 13, 2017, at pp. 8.  A review of the record evidence shows that there are limited VA treatment records dated prior to the Veteran's death which appear to have originated with VA outpatient treatment facilities in Alabama and not Mississippi.  The Board notes in this regard that the United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board also notes in this regard that any treatment records dated prior to the Veteran's death which may be available from the VA Medical Center in Biloxi, Mississippi, would be considered constructively of record as of the date of his death.  Accordingly, the Board finds that, on remand, the AOJ should attempt to obtain the Veteran's complete VA treatment records dated prior to his death.

The Appellant also testified at her October 2017 hearing that the Veteran was hospitalized at Fort Rucker, Alabama, while on active service and prior to his deployment to the southwest Asia theater of operations during the Persian Gulf War.  See Board hearing transcript dated October 13, 2017, at pp. 13-14.  As noted during the hearing, in-service hospital records are stored separately from other service treatment records at the National Personnel Records Center in St. Louis, Missouri (NPRC), and a specific request for in-service hospital records must be made to the NPRC separate from any request for other service treatment records.  The Board acknowledges that the Veteran's available service treatment records have been associated with the claims file.  Any in-service hospital records also would be considered constructively of record as of the date of the Veteran's death.  Accordingly, the Board finds that, on remand, the AOJ should contact the NPRC and attempt to obtain the Veteran's in-service hospital records.

With respect to the Appellant's service connection claim for the cause of the Veteran's death, the Board notes that there is no medical opinion currently of record concerning the contended etiological relationship between the cause of the Veteran's death and active service.  The Board next notes that the record evidence, to include a certificate of death, shows that the cause of the Veteran's death is colon cancer which began approximately 2 years prior to death.  Accordingly, the Board finds that, on remand, the claims file should be forwarded to an appropriate clinician to provide an opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA and private medical records dated prior to the Veteran's death which are not currently of record, to include any records which may be available from the VA Medical Center in Biloxi, Mississippi.

2.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and request that they provide any in-service hospital records for the Veteran dated between November 1, 1990, and August 31, 1991.  A copy of any request(s) sent to the NPRC, and any reply, to include any hospital records obtained in response to this request, should be associated with the claims file.

3.  Forward the claims file and a copy of this REMAND to an appropriate clinician for an opinion concerning the cause of the Veteran's death.  

Based on a review of the record evidence, the clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the cause of the Veteran's death is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The clinician is advised that the Veteran served in the southwest Asia theater of operations during the Persian Gulf War.  The clinician also is advised that the Veteran, prior to his death, and the Appellant, after his death, asserted that in-service exposures to environmental hazards initially experienced while he was deployed to the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his fatal colon cancer.

4.  Readjudicate the appeal.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

